Fourth Court of Appeals
                               San Antonio, Texas
                                     March 27, 2014

                                  No. 04-14-00092-CV

                   IN THE INTEREST OF A.E., JR., Et al., Children,

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-00722
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
    The Appellant’s Motion to Extend Time to File Brief for Tommi Jo Torres is
GRANTED.


                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court